Citation Nr: 1041512	
Decision Date: 11/04/10    Archive Date: 11/12/10

DOCKET NO.  08-39 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for chronic residuals of a back 
disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

T.C. Blake, Associate Counsel


INTRODUCTION

The Veteran served in the United States Army Reserves with 
unverified periods of active duty for training (ACDUTRA) June 
1963 to December 1963.  He also served in the National Guard from 
June 16, 1979 to June 13, 1997.  
This case comes before the Board of Veterans' Appeals (Board) on 
appeal from an October 2007 rating decision of the Montgomery, 
Alabama, Department of Veterans Affairs (VA) Regional Office 
(RO), which in pertinent part, denied service connection for 
chronic residuals of a back disorder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The record as it stands is currently inadequate for the purpose 
of rendering a fully informed decision as to the claim of 
entitlement to service connection for chronic residuals of a back 
disorder.  Where the record before the Board is inadequate to 
render a fully informed decision, a remand to the RO is required 
in order for VA to fulfill its statutory duty to assist the 
Veteran to develop the facts pertinent to the claim.  Ascherl v. 
Brown, 4 Vet. App. 371, 377 (1993).

The Veteran asserts that while attending annual training in 1990 
at Redstone Arsenal, Alabama, a period of active duty for 
training, he fell and injured his back.

Review of the record reflects that the dates of active duty, 
active duty for training (ACDUTRA), and/or inactive duty training 
(INACDUTRA) are not clearly of record.  The Veteran's 
representative argued in August 2010 that all attempts to obtain 
records were sent to the National Personnel Records Center.  It 
is asserted that a request to the State Adjutant General for 
records should be made.  In order to properly adjudicate the 
claim on appeal, all periods of active duty, ACDUTRA and/or 
INACDUTRA must be verified and attempt to obtain any additional 
service treatment records must be made.

Therefore, in order to give the Veteran every consideration with 
respect to the present appeal and to ensure due process, this 
matter is REMANDED for the following action:  

1.  Contact the National Personnel Records 
Center (NPRC), the United States Army 
Reserves, or any other appropriate agency, to 
include the State Adjutant General, to list 
the specific dates of the Veteran's active 
duty, ACDUTRA, and/or INACDUTRA.  Service 
records providing points are not helpful in 
this regard.  All service treatment records 
during his active military service, ACDUTRA, 
and/or INACDUTRA should be obtained and 
associated with the Veteran's claims folder.  
All records and/or responses received should 
be associated with the claims file.

2.  After accompanying any other development 
deemed appropriate, readjudicate the claim 
currently on appeal.  If the benefit sought 
on appeal is not granted, the Veteran and his 
representative should be provided with a 
supplemental statement of the case (SSOC) and 
afforded the appropriate time period within 
which to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate outcome 
in this case.  The appellant need take no action unless otherwise 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


